Exhibit 10.1

 





THIRD AMENDMENT TO LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT (the “Third Amendment”) is entered into
this 23rd day of April, 2015, by and between COLUMBIA TEXAS 2408 TIMBERLOCH
INDUSTRIAL, L.P., a Delaware limited partnership (successor-in-interest to Sealy
Woodlands, L.P., a Delaware limited partnership) (“Lessor”) and REPROS
THERAPEUTICS INC., a Delaware corporation (successor-in-interest to Zonagen,
Inc., a Delaware corporation) (“Lessee”).

 

WITNESSETH:

 

A.                Lessor and Lessee entered into that certain Lease Agreement
dated May 11, 2004, as amended by that certain Amendment to Lease (the “First
Amendment”) dated March 17, 2006 and as further amended by that certain Second
Amendment to Lease (the “Second Amendment”) dated June 14, 2010 (as amended, the
“Lease”) pursuant to which Lessor leased to Lessee, and Lessee accepted from
Lessor, Suites B6-B8, consisting of approximately seven thousand one hundred
seventeen (7,117) rentable square feet of space (the “Premises”), in the
building located at and commonly known as 2408 Timberloch Place, The Woodlands,
Montgomery County, Texas (the “Building”), as more particularly described in the
Lease.

 

B.                 Lessor and Lessee now desire to amend the Lease by extending
the Term of the Lease upon the terms and conditions more specifically set forth
herein.

 

NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein, the parties hereto, intending to be legally bound, hereby agree that the
Lease is hereby amended and supplemented as follows:

 

1.                  Recitals/Definitions. The above recitals are true and
correct and are hereby incorporated into this Third Amendment as if set forth
herein at length. Any and all capitalized terms not defined herein shall have
the definitions set forth in the Lease.

 

2.                  Term. Section 2 of the Lease, as amended by Section 2 of the
First Amendment and Section 2 of the Second Amendment, is hereby further amended
by extending the Term for a period of five (5) years commencing on July 1, 2015
and expiring on June 30, 2020. Any and all options to renew set forth in the
Lease are hereby deleted in their entirety.

 

3.                  Base Monthly Rent. Effective as of July 1, 2015, the Base
Monthly Rent set forth in Section 4.E. and Exhibit “C” of the Lease, as amended
by Section 3 of the First Amendment and Section 3 of the Second Amendment, is
hereby further amended and replaced with the following:

 

Period Base Monthly Rent Annual Base Rent Per Square Foot July 1, 2015 – June
30, 2016 $6,523.92 $11.00 July 1, 2016 – June 30, 2017 $6,719.63 $11.33 July 1,
2017 – June 30, 2018 $6,921.28 $11.67 July 1, 2018 – June 30, 2019 $7,128.86
$12.02 July 1, 2019 – June 30, 2020 $7,342.37 $12.38

 



1

 

Exhibit 10.1

 

4.                  Additional Rent. Lessee shall continue to be responsible for
any and all additional rent and other charges due under the Lease, including,
without limitation, Lessee’s Proportionate Share of all Operating Expenses
(including, but not limited to, Taxes, Lessor’s costs of providing insurance and
Common Area maintenance costs). For the avoidance of doubt, such payments shall
be made without regard to any base year, pursuant to the Second Amendment.

 

5.                  AS-IS. Lessee hereby acknowledges that it is in possession
of the Premises and accepts the Premises in its “AS-IS” condition without any
representation or warranty from Landlord, expressed or implied. Lessee
acknowledges that no agreement of Lessor to alter, remodel, decorate, clean or
improve the Premises or the Building has been made by Lessor or its agents
except as set forth in the Lease.

 

6.                  Certification. Lessee, by executing this Third Amendment,
hereby certifies that: (a) the Lease is in full force and effect and has not
been modified except as provided above; (b) there are no prepayments by or
credits due Lessee under the Lease; and (c) Lessee is not aware of the existence
of any default by Lessor, nor of any event which with the giving of notice or
passage of time, or both, would constitute a breach or default by Lessor under
the Lease.

 

7.                  Broker. Lessee and Lessor warrant that they have had no
dealings with any broker or agent in connection with the negotiations or
execution of this Third Amendment, other than Lincoln Property Company (whose
commissions shall be paid by Lessor pursuant to a separate agreement), and
Lessor and Lessee agree to indemnify the other against all costs, expenses,
reasonable attorney's fees, or other liability for commissions or other
compensation or charges resulting from a breach of such representations.

 

8.                  Miscellaneous. Except as expressly set forth herein, the
Lease is unmodified and in full force and effect. This Third Amendment shall be
binding upon and shall inure to the benefit of the parties and their successors
and assigns.

 

[Signatures to Follow]

 



2

 

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment on the date
first written above.

 

 



  LESSOR:       COLUMBIA TEXAS 2408 TIMBERLOCH INDUSTRIAL, L.P., a Delaware
limited partnership       By: Columbia Texas Industrial XVI, LLC, a Delaware
limited liability company, its sole general partner       By: Columbia
Industrial Properties, LLC, a Delaware limited liability company, its sole
member       By: Lincoln Industrial Manager, LLC, a Delaware limited liability
company, its managing member       By:  Lincoln Advisory Group, Ltd., a Texas
limited partnership, its sole member       By: Lincoln GP Advisory Group, Inc.,
a Texas corporation, its general partner       By: /s/ Gary
Kobus                                                Name/Title: Gary Kobus, its
President       LESSEE:       REPROS THERAPEUTICS INC., a Delaware corporation  
    By:  /s/ Katherine Anderson                                 Name/Title:
Katherine Anderson, CFO            



 

 

 

3



 

